Citation Nr: 0424557	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to benefits on account of permanent incapacity 
for self-support of the deceased veteran's child, [redacted] 
[redacted], prior to the child's eighteenth birthday, on April 
[redacted], 1984.


WITNESS AT HEARING ON APPEAL

Appellant and his case management clinician.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 until his 
death from acute cardiac failure in July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that denied the 
appellant's claim of entitlement to benefits on account of 
permanent incapacity for self-support prior to his eighteenth 
birthday on April [redacted], 1984.  The appellant, son of the 
veteran, perfected a timely appeal of this determination to 
the Board.

In August 2002, the appellant, accompanied by his case 
management clinician, offered testimony at a hearing held 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board) at the local VA office.

When this case was initially before the Board in November 
2002, the Board determined that the appellant's claim 
required further development.  Pursuant to the Board's 
instructions, in February 2003, the Board sent a letter to 
the appellant notifying him of the evidence needed to 
substantiate his claim and requesting that he identify the 
health care providers, as well as the approximate dates of 
treatment for his psychiatric disability, since he was 
sixteen years of age; the Board also requested that he 
complete authorizations enabling VA to obtain these private 
treatment records.  The development was conducted pursuant to 
the authority granted to the Board by 38 C.F.R. § 19.9(a)(2) 
(2002).  In Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  
In light of the Federal Circuit's decision, in September 
2003, the Board remanded the matter to the RO.  Because the 
RO has confirmed and continued its denial of the appellant's 
claim, the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The appellant, the son of a veteran, was born on April 
[redacted], 1966.

2.  At the time of his eighteenth birthday on April [redacted], 1984, 
the appellant did not have disability that rendered him 
incapable of self support.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" 
of the veteran based on permanent incapacity for self-support 
before his eighteenth birthday are not met.  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the appellant's claim of 
entitlement to benefits on account of permanent incapacity 
for self-support prior to the his eighteenth birthday on 
April [redacted], 1984, and that the requirements of the VCAA have 
been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the appellant has been 
provided with a Statement of the Case (SOC) and a 
Supplemental Statement of the Case (SSOC) that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and notified him of the evidence needed to prevail 
on the claim.  In addition, by way of the RO's December 2001 
and January 2004 letters, the Board's February 2003 letter, 
and the Board September 2003 remand, VA notified the 
appellant of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
In light of the foregoing, the Board finds that VA gave 
notice of what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Pelegrini.

With respect to VA's duty to assist, the Board notes during 
this appeal, VA has associated with the claims folder records 
of the appellant's treatment for psychiatric disability, 
including those from the Social Security Administration 
(SSA).  VA has also made numerous attempts to identify and 
associate pertinent records of the appellant's treatment for 
psychiatric disability prior to his eighteenth birthday.  In 
this regard, the Board points out that the appellant reported 
in his July and October 1998 statements, as well as during 
the July 2002 Board hearing, that he was unable to identify 
or submit any records of his treatment for psychiatric 
disability prior to his eighteenth birthday.  In addition, 
the claims folder contains a copy of the transcript of the 
testimony of the appellant and his case management clinician 
at the August 2002 Board hearing.  As such, the Board 
concludes that all identified pertinent evidence has been 
obtained.  Indeed, during the hearing the appellant 
specifically indicated that although he was treated for 
psychiatric disability while living in the Philippines in 
1982 and 1983, he was unable to obtain those records.  Thus 
the Board will thus proceed with the consideration of this 
case.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
him another opportunity to present additional evidence and/or 
argument.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Background and Analysis

In his statements and July 2002 testimony, the appellant 
asserts, in essence, that he was permanently incapable of 
self-support prior to the his eighteenth birthday on April 
[redacted], 1984.  In support, he cites medical reports indicating 
that, due to his psychiatric disability, he has been 
incapable of such support since he was sixteen years of age.

Thus, this case turns on whether the appellant, the son of a 
veteran who died in 1973, may be recognized as a "child" of 
the veteran on the basis of permanent incapacity for self-
support at the date of attaining the age of eighteen years.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(ii).  The phrase 
permanent incapacity for self-support contemplates 
disabilities that are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through his or her own efforts by reason of physical 
or mental defects.  The focus of the analysis must be on the 
appellant's condition before and at the time of his 
eighteenth birthday.  If he is shown capable of self-support 
at age eighteen, the Board need go no further.  See Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993); see also Cumby v. West, 
12 Vet. App. 363, 364 (1999).

Eligibility is determined solely on the basis of whether the 
child is permanently incapable of self-support through his or 
her own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:  (1) The fact that a 
claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support.  
Incapacity for self-support will not be considered to exist 
when the child by his or her own efforts is provided with 
sufficient income for his or her reasonable support.  (2) A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment that was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  (3) It should be borne in 
mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raise some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The capacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356.

The record reflects that the appellant was born on April [redacted], 
1966.  The record contains several medical reports that 
address whether the appellant is or was permanently incapable 
of self-support prior to his eighteenth birthday on April [redacted], 
1984.  Because the appellant relies on this evidence to 
support his claim, the Board will discuss the opinions in 
chronological order.

Records provided by the SSA show that the appellant received 
substantial treatment for his psychiatric disability during 
1988 and 1989.  These records include an April 1989 report 
that indicates that the appellant was diagnosed as having 
paranoid type schizophrenia and found to be not able to 
provide for his basic needs, such as food, clothing and 
shelter in an unsupervised setting.

In a January 1998 statement, Dr. Saleem Ishaque reported that 
the appellant was under his care and that he was permanently 
disabled since he was sixteen years of age.  Dr. Ishaque 
offered no basis for his conclusion and there is no 
indication that he treated the appellant prior to his 
eighteenth birthday.

In a December 1998 statement, Dr. Arnold R. Kaplan reported 
that the appellant was psychiatrically disabled due to his 
chronic paranoid type schizophrenia.  Dr. Kaplan did not 
comment on the onset of the appellant's psychiatric 
disability, to include whether he was permanent incapable of 
self-support prior to his eighteenth birthday.

In another December 1998 statement, Dr. David Borman reported 
that the appellant's mother "confirmed to him" that the 
appellant had suffered from a psychotic illness since at 
least mid-adolescence and that he began receiving anti-
psychotic medication following the age of sixteen years.  Dr. 
Borman, however, offered no information regarding the onset 
of the appellant's psychiatric disability.

During the July 2002 Board hearing, the appellant testified 
that he was treated for psychiatric disability since he was 
sixteen or seventeen years of age and maintained that he was 
permanently incapable of self-support prior to the his 
eighteenth birthday.  He stated that he was unable to get the 
records of the treatment he received prior to reaching the 
age of eighteen because those records were located in the 
Philippines; he also testified that he could not recall the 
names of any of his treating doctors in the Philippines.  The 
appellant further reported that he completed high school and 
that he unsuccessfully attempted to attend college.  

The appellant's case management clinician indicated that he 
had worked with the appellant for approximately three and 
one-half years and that the appellant was disabled by his 
severe paranoid type schizophrenia.  His clinician noted that 
the appellant's mother was not present at the hearing and 
indicated that she would likely be a good source of 
information; in this regard, the appellant requested that VA 
not contact her.

Because, as the RO pointed out, there was no contemporaneous 
evidence showing that the appellant was permanently incapable 
of self-support prior to the his eighteenth birthday, in 
November, in an effort to help the appellant substantiate his 
claim, the Board determined that further development was 
necessary.  Indeed, in the Board's February 2003 letter and 
September 2003 remand, it noted that VA needed to obtain 
records of the appellant's treatment that would show that he 
was permanently incapable of self support beginning when he 
was sixteen years of age (or at least by prior to his 
eighteenth birthday) and requested that the appellant 
complete authorizations allowing VA to obtain these records.  
The Board also asked the appellant to identify the addresses 
and approximate dates of treatment he received from Drs. 
Ishaque, Kaplan and Borman.  Moreover, in its February 2004 
letter, the RO highlighted the importance of obtaining this 
pertinent information.

As the RO has noted, because the above information was not 
provided, and since the only medical opinions are based on a 
history provided by the appellant without any support by 
contemporaneous treatment records, the preponderance of the 
evidence does not support the claim; the Board agrees.  Here, 
as will be discussed in more detail below, the record clearly 
lacks competent contemporaneous medical evidence showing that 
the veteran's son was permanently incapable of self-support 
at age eighteen (i.e., as of April 1984).  

Whether the physical or mental condition of the appellant 
rendered him permanently incapable of self-support at age 
eighteen is ultimately a matter upon which competent medical 
evidence is determinative, both to diagnose a physical or 
mental disability or disabilities, and to support the 
conclusion that the severity of that disability or the 
disabilities had rendered him incapable of self support 
before he attained his eighteenth birthday.  Here, the 
earliest contemporaneous medical evidence of the appellant's 
psychiatric disability is dated in 1988, when he was twenty 
one years of age.  Although in their January and December 
1998 statements Drs. Ishaque and Borman indicate that the 
appellant had a history of a severely disabling and 
permanently incapacitating psychiatric disability that 
rendered him incapable of self-support prior to the his 
eighteenth birthday, the history was self-reported by the 
appellant and thus it does not show that the psychiatric 
disability was so severe that the appellant was in fact 
incapable of self support at the age of eighteen years.  
Indeed, the veteran himself testified that he was able to 
complete high school.  As such, the Board finds that evidence 
unfortunately does not establish that the appellant was 
incapable of self support at the age of eighteen years.

In this regard, the Board notes that it agrees with the 
appellant's treating case management clinician that the 
appellant's mother might be a good source of information with 
which to support a claim that he was permanently incapable of 
self-support prior to the his eighteenth birthday, and points 
out that in the event that the appellant is able to submit 
contemporaneous records showing his permanent incapacity for 
self-support prior to the his 18th birthday on April [redacted], 
1984, his claim will be reopened and the benefits he is 
currently seeking may be awarded.

In sum, the Board finds although the circumstances relating 
to the appellant's psychiatric disability are very 
unfortunate and compelling, because the record remains devoid 
of competent, contemporaneous medical evidence indicating 
that he became incapable of self-support prior to his 
eighteenth birthday (despite numerous efforts by VA), there 
is no competent, contemporaneous medical evidence that the 
appellant became incapable of self-support prior to reaching 
the age of eighteen.  Although it is clear that the appellant 
currently is incapable of self support, this evidence, which 
relates to a time beyond his eighteenth birthday, is not 
material to the issue presented here.  Moreover, in reaching 
this determination, the Board assigns little probative value 
to the medical evidence, e.g., the reports prepared by Drs. 
Ishaque and Borman, dated many years after the veteran's 
eighteenth birthday, especially since neither of these 
physicians treated him prior to that time.  Thus, although 
several examiners have stated that the appellant was 
incapable of self support prior to reaching the age of 
eighteen, because these medical opinions were based on an 
incomplete history, rather than based on the physician's 
personal knowledge, they are of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996).  Therefore, based 
on all of the above considerations, the Board finds that the 
preponderance of the relevant evidence is against the claim 
for VA benefits based on the permanent incapacity of the 
appellant for self-support prior to the age of eighteen.


ORDER

Entitlement to VA benefits based on permanent incapacity for 
self-support prior to age 18 is denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



